DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-5, 7-18, 20 allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the closest pieces of prior art are: US 20140228665 to Albert; US 20100274329 to Bradley et al.; US 20150230863 to Youngquist et al.; US 20170119307 to Shim et al.; US 20200066141 to Smet et al. Albert recites an ECG sensing device in penlight shape, without reciting a light. Bradley recites LED surrounding ring electrodes. Youngquist recites sensors surrounding a light output, but not a ring electrode with UV light through it. Shim recites a cell phone with a LED and light surrounding it. Smet recites using UV light determine a location on a person and that it is preferable to mark the body for placement. However, none of the references alone or in combination disclose the combination of claimed elements, namely ring electrode with UV through with a housing shaped as a cylinder or penlight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140364797 to Schoenbach et al., see Fig. 1A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792